Citation Nr: 1425020	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-19 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from July to September 2002 and from April to December 2006, also additional service in the Pennsylvania Army National Guard.

He appealed to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the RO in Philadelphia, Pennsylvania, after the Veteran relocated, and that RO certified the appeal to the Board.

The claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he has left knee and right hip disorders due to his active duty service.  He sustained a traumatic head injury in service and additional injury to his back.  It is unclear from the record, however, whether he also injured his left knee and right hip and, for that matter, whether he even has a current right hip disorder.  Therefore, in order to give his claims all due consideration, he should be afforded a VA examination to determine whether he indeed has a current right hip disorder and, if so, whether his current right hip and left knee disorders are related to his active military service, including to the traumatic head and back injuries he sustained during his service.

Accordingly, these claims for left knee and right hip disorders are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA compensation examination of his left knee and right hip.  All necessary diagnostic testing and evaluation must be performed.  In conjunction with the examination, the entire claims folder, including a complete copy of this remand, must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the file and examining the Veteran, the examiner should identify all current left knee and right hip disorders, i.e., specify present diagnoses.

The examiner should then provide an opinion as to whether it is as likely as not (meaning 50 percent or greater probability) that any current left knee and/or right hip disorders incepted during his active military service from July to September 2002 and from April to December 2006 or is otherwise related or attributable to any disease, injury, or event during that service, including especially the October 2006 accident when he fell and hit his head on a steel breach block while cleaning Howitzers.

All examination findings, along with explanatory rationale for all opinions expressed, must be set forth in the examination report.


2.  Ensure the examiner responds to this determinative issue of causation.  If not, obtain this necessary medical nexus comment.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



